Citation Nr: 1113835	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  00-18 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher evaluation for initial rating periods for post-traumatic stress disorder (PTSD), rated 50 percent disabling from May 6, 1997; 70 percent disabling from February 24, 2004; and 100 percent disabling from April 2, 2007. 

2.  Entitlement to service connection for skin cancer, claimed as due to herbicide agent exposure or as secondary to PTSD based on aggravation.

3.  Entitlement to service connection for intestinal cancer (claimed as stomach cancer) as due to herbicide agent exposure, or as secondary to PTSD based on aggravation.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his sisters


ATTORNEY FOR THE BOARD

Dan Schechter

INTRODUCTION

The veteran had active military service from February 1968 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 1999 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The RO, in pertinent part, granted service connection for PTSD and awarded a 30 percent disability evaluation.  In February 2000, the RO granted a 50 percent evaluation for the service-connected PTSD.  In September 2001, the Veteran testified at a Travel Board hearing at the RO before the undersigned.

The Veteran and family members testified in support of his claims.  Hearings were conducted before a Hearing Officer at the RO in January 2000, and at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  Transcripts of these hearings are contained in the claims file.   

In a June 2002 decision, the Board denied the Veteran's claim for an evaluation in excess of 50 percent for PTSD, and service connection for stomach and skin cancer.  In July 2002 the veteran filed a motion for reconsideration of the Board's June 2002 decision.  In September 2002, a Deputy Vice Chairman of the Board advised the Veteran that the Board would vacate the June 2002 decision and issue a new decision.  In May 2004, the veteran submitted a new VA Form 21-22 which appointed The American Legion to represent him in the vacating of the Board's prior decision and the issuance of a new decision.  Thereafter, in a February 2004 decision, the Board vacated the June 2002 decision which had denied the Veteran's claims for a rating in excess of 50 percent for PTSD and service connection for stomach and skin cancer.

In June 2005 the Board remanded the case to the Appeals Management Center (AMC) for further development of the appealed claims and additional notice including pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  In a December 2007 decision, the AMC granted a higher evaluation for PTSD of 70 percent effective February 24, 2004, and a still higher, 100 percent evaluation for PTSD effective April 2, 2007.  The case now returns for further review.  

The issue of entitlement to higher initial evaluations for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to Agent Orange and/or other herbicide agents during his service in the Republic of Vietnam.

2.  A preponderance of the competent and probative evidence of record is against a finding that skin cancer developed in service or is otherwise causally related to service, is against a causal link between Agent Orange exposure and skin cancer, and is against a causal link, based on causation or aggravation, between the Veteran's PTSD and skin cancer.

3.  A preponderance of the competent and probative evidence of record is against a finding that intestinal cancer developed in service or is otherwise causally related to service, is against a causal link between Agent Orange exposure and intestinal cancer, and is against a causal link, based on causation or aggravation, between the Veteran's PTSD and intestinal cancer.


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by service, and may not be presumed to have been incurred in service; skin cancer was not incurred or aggravated as secondary to service-connected PTSD. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  Intestinal cancer was not incurred in or aggravated by service, and may not be presumed to have been incurred in service; intestinal cancer was not incurred or aggravated as secondary to service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must ordinarily be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, where, as here, the initial adjudication occurred prior to promulgation of the VCAA, notice necessarily could not have been provided prior to that initial adjudication, and no prejudice can have resulted on that basis.  Pelegrini.  Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) remain applicable, including provisions pertaining to when notice is issued.  These requirements may be satisfied by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Additionally, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the claims for service connection for skin cancer and intestinal cancer.  A VCAA notice letters were sent in July 2005 and February 2009, prior to the RO's readjudication of the claims by SSOCs in December 2007 and July 2010.  These VCAA letters, taken together, informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claims.  He was appropriately informed generally of the elements of the claims including based on secondary service connection (based on claims as secondary to service-connected PTSD), and based on herbicide agent (Agent Orange) exposure.  He was also told by these letters that it is ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connected benefits, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran was afforded Dingess-type notice in the February 2009 VCAA letter.  To whatever extent such notice may have been deficient in this case, such deficiency would be harmless and moot because the claim for service connection for gastroenteritis is herein denied.

The VCAA letters also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claims, and that he provide necessary authorization to obtain those records.  They also requested evidence and information about treatment after service, in support of the claims.  The Veteran had previously informed of private treatment records, primarily pertaining to private mental health treatment, as well as surgical treatment for the claimed cancers.  All records of which the Veteran informed and for which he provided authorization were requested.  All records received, including service records, VA and private records, and Social Security Administration (SSA) records were associated with the claims file.  

While the Veteran informed in his VA Form 9, dated in September 2000, that "doctors have concluded that the PTSD is worse because of the cancer and the cancer is exacerbated by the PTSD," the latter supposition of PTSD aggravating the Veteran's claimed cancers is not supported by any medical statement within the claims file.  The Veteran has submitted no such medical opinion, and has provided no name of a physician who held that opinion, despite the RO's repeated requests for evidence in furtherance of the claim as well as adequate notice to the Veteran of the evidence required to support the claim on a secondary basis.  Further, by his statement in the VA Form 9 the Veteran illustrated his understanding that a medical opinion of aggravation of his claimed cancers by his service-connected PTSD would support his claim.  Thus, the duty to provide such evidence or information that could serve to support that assertion lay with the Veteran.  as discussed infra, the Board ultimately concludes that this general statement that "doctors have concluded," without the Veteran thereafter indicating any particular doctor whom the Veteran has seen, is no more than a speculative statement for purposes of development or adjudication of the claim, as it fails to indicate the existence of a cognizable medical opinion which may be obtained in support of that assertion of aggravation.  The Board accordingly concludes that there is no reasonable possibility that further development of the case based on that assertion would further the Veteran's claims for service connection for cancer of the skin and intestines.

The Veteran was appropriately informed, including by development notice letters, the appealed rating decision, an SOC, and SSOCs, of records obtained, and, by implication, of records not obtained.  He was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claim.

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case there is no indication of a link, based on causation or aggravation, between service or Agent Orange exposure or the Veteran's service-connected PTSD, and the claimed skin cancer or intestinal cancer, to give rise to the requirement of a VA examination to address either of these claims.  As discussed supra, the Veteran's assertion that "doctors have said" that "the cancer is exacerbated by the PTSD" is in the nature of speculation, with no indication of any actual doctor that made such a statement despite development requests to the Veteran for such evidence or information.  Accordingly, because the criteria for a requirement of a VA examination to address the claim are not met.  38 C.F.R. § 3.159(c)(4); McLendon.  

The Veteran addressed his claims by submitted statements as well as by testimony before an RO hearing officer in January 2000 and before the Board in September 2001.  Admittedly, the Veteran did not adequately address the claim so as to support a link between service or Agent Orange or a service-connected disability and the claimed cancers of the skin and intestines.  However, the Veteran was certainly afforded adequate notice and opportunity to address his claims.  There has also been no expressed indication that the Veteran desires a further opportunity to address his claims adjudicated herein.

The Board in its June 2005 remand required that the RO (or Appeals Management Center (AMC)) try to obtain service treatment records (STRs) for association with the claims file, or that the RO alternatively try to obtain alternative sources of information, and that the RO inform the Veteran of alternative evidence that may serve to support the claims for service connection.  The VCAA letter issued by the AMC in July 2005 informed the Veteran that his STRs were being requested from the National Personnel Records Center (NPRC), and also informed the Veteran that he could submit evidence in furtherance of his claims for service connection.  However, as the Board noted in its August 2008 remand, the AMC development was deficient in several respects.  While the AMC sent a request to the NPRC in July 2005, no reply was documented in the claims file, and there was no indication that the AMC made other efforts to obtain STRs.  The Board further noted in its August 2008 remand that appropriate procedures were not followed for cases where service treatment records are lost, also contrary to the Board's prior instructions.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992) (holding that, where a veteran's records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony, to support his claim).  The Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed." Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

However, in this instance, as the AMC noted in an October 2009 memorandum, the STRs were ultimately obtained from the NPRC, and they were associated with the claims file.  Accordingly, the heightened duties to notify, to assist, and to explain the benefit-of-the-doubt rule are no longer applicable.  Cromer.  So too, the Board remand development requirements pertaining to obtaining missing service treatment records or substitute records have thus been substantially fulfilled.  The Board finds that the remand instructions of both the Board's remands have been substantially completed as they pertain to the claims for service connection for skin cancer and intestinal cancer.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In summary, in this case, with regard to the claims for service connection for skin cancer and intestinal cancer herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue on appeal.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claims for service connection for skin cancer and intestinal cancer have been accomplished.

II.  Claims for Service Connection for Skin Cancer
and Intestinal Cancer

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008) ; 38 C.F.R. § 3.303(a) (2008).

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Pond v. West, 12 Vet. App. 341, 346 (1999).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Secondary service connection may be granted where the evidence shows that a chronic disability has been caused or aggravated by an already service-connected disability. 38 C.F.R. § 3.310 (2008).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

During the pendency of this claim and appeal, an amendment was made to the provisions of 38 C.F.R. § 3.310. 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, supra, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of secondary service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change. The present case predates the regulatory change. Given what appear to be substantive changes, our analysis of secondary service connection in the present appeal considers the version of 38 C.F.R. § 3.310 in effect before the change, which version is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  Regardless, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

Certain diseases, such as malignant tumors, may be subject to service connection based on presumed incurrence in service if manifested to a compensable degree within one year subsequent to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Because the Veteran served in Vietnam during the Vietnam era, his exposure to Agent Orange is presumed.

VA regulations provide that, if a veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

Pursuant to Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600- 08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009) (adding AL amyloidosis to the list of presumptive disabilities in the regulation).  

The most recent issuance by the Secretary has added hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of presumptive disabilities in the regulation.  See Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).

In addition, the U.S. Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection for a non-presumptive disease, with proof of actual direct causation by service. Thus, his claim may be supported by submitted medical opinion evidence of a causal link between his Agent Orange exposure and the claimed disorder. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status generally do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).
 
The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, theSTRs and service examination records present no complaints, findings, or diagnoses referable to cancer of the skin or intestines.  The VA and private treatment records contained within the claims file reveal that the Veteran's cancers of the skin and intestines were not discovered, diagnosed, or treated until the late 1990s or thereafter, and hence are not known to have been present until decades after service.  Service connection on a first-year-post-service presumptive basis is thus not warranted for either claimed cancer.  38 C.F.R. §§ 3.307, 3.309.  

VA and private treatment records include diagnoses and treatment for both skin and intestinal cancer.  However, they do not include any etiological opinion linking current or past skin or intestinal cancer to either service or Agent Orange exposure in service.  The Veteran has presented no medical opinion linking Agent Orange exposure to his claimed skin and intestinal cancers, or linking service to these disorders.  Similarly, the Veteran has presented no medical evidence linking his service-connected PTSD to his claimed skin and intestinal cancers, or even medical evidence indicating the possibility of such a link.  

The Veteran has argued that his PTSD as a mental disorder has resulted in aggravation of his claimed cancers of the skin and intestines, and that he should be granted service connection on the basis of this secondary aggravation.  In a September 2000 VA Form 9 he asserted that "doctors have concluded that the PTSD is worse because of the cancer and the cancer is exacerbated by the PTSD."  The Veteran did not provide any names of doctors who allegedly made these assertions, and neither has he submitted medical statements into evidence supporting aggravation of cancer by PTSD.  The Board ultimately is left to conclude that the Veteran's supposition that "doctors have said" cannot be serve as medical evidence to support the claim, because the Veteran has not provided specificity as to the doctor or doctors who allegedly made such statements.  Rather, the statement "doctors have said," without more, lies within the realm of speculation unsupported by any medical evidence of record, and such speculation cannot serve to support the claim.  The Board may decide a case in the Veteran's favor where there is reasonable doubt, with approximate balance of evidence for and against the claim, but not where there is only pure speculation or a remote possibility of favorable evidence.  See 38 C.F.R. § 3.102.

Similarly, the Veteran has argued that his cancers are of a rare type, and hence it is likely they were due to his asserted significant level of Agent Orange exposure in service.  However, the rarity of the disorder provides no inference recognized in VA law regarding the cause of the disorder.  Hence, this argument based on rarity cannot serve to support the claim.  
 
The Veteran, as a lay person, lacks the requisite expertise to express an opinion cognizable for the Board's adjudication addressing questions of etiology of his claimed skin cancer and intestinal cancer either as related directly to service or as related to Agent Orange exposure or PTSD.  These are medical questions of etiology beyond the purview of lay knowledge.  Espiritu; cf. Jandreau.  While the Veteran has asserted that he had skin problems while serving in Vietnam, particularly with his hands, requiring treatment with skin creams, and while he also asserted that he had some hair loss within a year of separation from service, none of these assertions serves and evidence or even an indication of cancer of the skin or cancer of the intestines either developing in service or proximate to service, or being otherwise causally related to service.  

In the absence of any evidence of skin or intestinal cancer in service or proximate to service or directly linked to service, and in the absence of cognizable evidence otherwise linking the claimed skin or intestinal cancer to service or to Agent Orange exposure in service or to service-connected PTSD, on the basis of either incurrence or aggravation, the weight of the evidence is against service connection for skin and intestinal cancers on a direct basis, based on Agent Orange exposure, or based on causation or aggravation by service-connected PTSD.  38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e), 3.310; Combee.

Because the preponderance of the evidence is against the claims for service connection for skin cancer and intestinal cancer on any basis considered herein, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

ORDER

Service connection for skin cancer is denied.

Service connection for intestinal cancer is denied. 


REMAND

At issue in the current appeal and the subject of this remand are disability ratings assigned for the Veteran's service-connected PTSD as initial staged ratings.  In this remand the Board finds that the Veteran's disability due to his PTSD must be revisited by a new examination to better evaluate the level of disability attributable to the disorder, versus that attributable to other significant disorders, over the entire initial rating period.  More specifically, VA and private examiners over the course of the appeal period appear to have entirely accepted the Veteran's accounts of severe ongoing symptoms of PTSD seemingly from service to the present, despite the absence of records documenting PTSD prior to the 1990s and despite the presence of severe co-morbid conditions as well as severe environmental stressors, all well-documented within the claims file, all of which appear likely to have significantly affected the Veteran's mental state and otherwise to have affected his functioning over the entire rating period. 

Treatment records during the rating period also provide indications that the severity and persistence of PTSD as described by VA examiners may not have been accurate.  The VA examination requested by this remand thus must consider past treatment records more thoroughly than appears to have been done by prior VA examiners, because prior examiners failed to note evidence suggesting that PTSD was present to a lesser degree of severity than was assessed.  

In this, as in all cases, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  

The veteran's PTSD is rated under the General Rating Formula for Mental Disorders, which provides percentage ratings as follows:

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. . . . . . . . 0%

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. . . . . . . . 10%

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). . . . . 30%

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
 . . . . . 50%

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. . . . . . . 70%

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. . . . . . . .100%

38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002) issued important guidance on the application of the current psychiatric rating criteria.  The Court stated that the specified factors for each incremental rating are examples, rather than requirements for a particular rating.  The Court also stated that the analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme.  Consistent with the foregoing, the Court also found it appropriate for rating personnel to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.

The Global Assessment of Functioning (GAF) scale, and a score assigned thereon, reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness." Richard v. Brown, 9 Vet. App. 266, 267, quoting the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) at 32.

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up young children, is defiant at home, and is failing at school).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

A review of several pertinent treatment and evaluation records are herein documented, in support of remand development.  

The Veteran was privately hospitalized at Charter Behavioral Health, in Macon, Georgia, for a 10-day period in March 1997.  He was hospitalized due to danger of harming self and others, with both anger and depression.  He reported the onset of depression approximately one year earlier when he fell from a ladder at work and broke his left tibia and fibula.  He reported having difficulties with management at his work, resulting in anger and frustration, with violent impulses.  No history or current findings were noted of PTSD or symptoms of PTSD.  A history was noted of alcohol abuse, with alcohol use begun at age 13, and increased use following the Veteran's father's suicide when the Veteran was 16.  A significant history of alcohol abuse was noted throughout his adult life up until his reported sobriety in 1991.  The Veteran's military history, including a year in Vietnam during the Vietnam era, was noted.  The Veteran reported having witnessed combat, and since service having continued nightmares about combat experiences with flashbacks and extreme anxiety whenever he hears helicopters.  He reported currently having rare minor flashbacks.   He denied past treatment for PTSD.  

Also in the March 1997 hospitalization  report, the Veteran was noted to have been going to Personal Growth sessions in Griffin for the past two and a half years as mandated by court order upon his obtaining custody of his children following his divorce.  (Other records inform that he gained custody of these children upon his second wife's suffering from mental illness, her being committed to a mental health facility, and related circumstances.)  The Veteran was noted to be on Prozac for the past one and a half years, as prescribed by his family physician.  He reported being depressed on-and-off for his entire life.  

Current noted symptoms at the March 1997 hospitalization included sleep difficulty on-and-off for the past year, in part due to pain but also due to feelings of anger and frustration.  He also reported decreased appetite, difficulty with concentration and attention, difficulty experiencing pleasure, and marked difficulty with motivation and feelings of weakness and tiredness.  He also reported some nausea.  Upon examination the Veteran was depressed, expressed paranoid ideas limited to people at his work, with ruminations about persecution and rejection in his job.  He had intact memory and intact calculation.  However, he reported fantasies about killing his boss and killing himself.  Judgment was concrete, with the examiner noting, "He felt that he was crippled, unable to work, and being rejected by his employer, and therefore he had no particular reason to continue living."  Physical complaints included significant complaints about low back pain.  During the hospitalization his pain and depression were both managed with medications.  He was judged to have progressed well in the hospitalization, with his GAF improving from 30 upon admission to 60 upon discharge.  He and his wife had consulted a lawyer concerning recourse as against his employer.  The treating physician judged that the Veteran would benefit adequately from outpatient care upon hospital release.  The treating physician assessed that the Veteran's PTSD was essentially resolved.  Other current assessed Axis I disorders included major depressive disorder, non-psychotic; and alcohol dependency in remission.  The examiner assessed severe environmental stressors including both medical and occupational stressors.  Axis III physical illnesses included status post corrective surgery for damaged knee, with residual severe pain and limited motion.  

Upon a Social Security Administration (SSA) functional report in support of a March 1997 field office disability report, the Veteran's disability associated with his knee injury was evaluated, with findings of significant impairment in ability to perform activities involving standing, walking, lifting, carrying, or other physical activities. 

A State of Georgia Department of Human Resources disability evaluation in March 1997 found that the Veteran had PTSD which had resolved, and that his current depression was not severe.  

Treatment notes dated beginning from 1997 inform of the Veteran reporting increasing difficulty with PTSD memories following a work injury in 1996.  He reported that he his memories of service had been less severe when he was pre-occupied with work.  Difficulties with multiple physical illnesses are also notable throughout records during the rating period, including low back disability, intestinal cancer, gastroesophageal reflux disease (GERD), hiatal and ventral hernias, insulin-dependent diabetes mellitus, hypertension, obstructive sleep apnea, obesity, status post injury to the left knee in June 1996, and history of squamous cell carcinoma of the skin and scalp.  

An October 1997 mental health VA outpatient treatment reflected the Veteran's report of having received outpatient treatment related to PTSD at the Atlanta Veteran Outreach Center since the 1980s, with more recent treatment at Charter Behavioral Health Center in central Georgia.  The Veteran reported current symptoms including intrusive memory, flashbacks, avoidance, anxiety, nightmares, and depression.  He and his wife reported that current difficulties with withdrawal, poor communication, and emotional numbness had severely interrupted their marriage.  The treating social worker assessed that the Veteran exhibited clinical features of PTSD and appeared intent on outpatient treatment.  

Upon VA psychiatric treatment in February 1998, the Veteran reported sleeplessness, flashbacks, isolative behavior, anger, mild hypervigilance, increased startled response, detachment, feelings of guilt, low energy levels, and poor concentration.  Examination revealed the veteran to be well groomed and alert, with appropriate behavior.  His affect was constricted and his mood depressed.  His thought process was cogent and he did not suffer from delusions.  Although he denied any homicidal ideation, the veteran did report chronic passive suicidal ideation. He specifically denied any auditory or visual hallucinations. His insight was fair to poor.  The veteran was diagnosed with PTSD.

Upon VA psychiatric treatment for PTSD in April 1998, the Veteran reported increased anxiety and decreased energy levels due to stress at home.  Psychological examination revealed the Veteran to be cooperative and appropriately dressed.  His mood was depressed and his affect was congruent, with his mood moderately constricted and depressed.  His speech had a normal rate and volume.  His thought processes appeared to be logical, with no delusional thoughts expressed or exhibited.  He denied any audiovisual hallucinations, and his cognitive functions appeared grossly intact.  Although his insight was poor, he had fair judgment and specifically denied any current suicidal or homicidal ideation.

In an August 1999 statement in support of his SSA disability claim, the Veteran informed, "Not able to cope with work.  Told if did not work full time had no job.  After severe leg injury, surgery, bone grafts, p[i]ns, plate in knee, could not work full time.  Went into rehab[ilitation] for mental problems."  Regarding his injuries' effect on work capacity, he informed that he had "worked from home," he had "worked less hours," and he had been "unable to work because of pain."

In a September 1999 SSA disability daily living questionnaire, the Veteran reported being  withdrawn from others, and having impaired sleep at night for which he compensated with an hour's sleep in the afternoon.  His household included himself, his wife and his daughter; he reported that he took care of his daughter including providing food and shelter on a daily basis.  However, he reported having financial difficulties following his injury at work, resulting in his having to sell his own house and move into his mother's house.  While he denied needing help with personal care, he reported that he did not prepare meals but rather his wife did.  He also reported that his wife did the shopping.  Reported weight loss since becoming ill was from an initial weight of 270 pounds down to 208 pounds, at a height of five feet eleven inches tall.  His reported daily activities were watching television, reading, and doing handiwork.  

A private disability examination conducted in September 1999 informed of difficulties including status post injury to the left knee in 1996 when a ladder he was on a work gave way; stomach cancer status post Whipple procedure with preservation of part of his stomach and intestines, with ongoing chemotherapy; and PTSD.  The examiner assessed gastrointestinal cancer status post Whipple procedure, hypertension, anemia, hyperlipidemia, gastroesophageal reflux disease, sleep apnea, ventral and hiatal hernias, history of PTSD, and history of squamous cell carcinoma of the scalp.  

In a September 1999 medical questionnaire, past VA medical treatments were noted to include treatment in 1998 for hypertension, obstructive sleep apnea, ventral hernia, hiatal hernia, heart disease with cardiac catheterization, PTSD, carcinoma of the scalp, and gastroesophageal reflux disease; and treatment in 1999 for cancer of a duodenal polyp and of the pancreas as well as additional chemotherapy and radiation for pancreatic cancer. 

Upon an October 1999 VA psychiatric evaluation, the Veteran reported depression and sleeplessness with associated nightmares.  He denied any flashbacks, suicidal or homicidal ideation, or alcohol or substance abuse.  The examiner noted that the veteran appeared calm and appropriate.  The examiner's impression was PTSD, which was somewhat decompensated after he heard of a recurrence of his cancer.  The examiner assigned a GAF score of 50.

In a claim for a total service-connected disability rating based on unemployability submitted in January 2000, the Veteran informed that he had worked as a plant manager for gas plants from March 1992 to March 1997, that he left his last job due to disability, and that he had not tried to obtain employment since becoming too disabled to work.  He explained that he had not returned to work "due to continual illness."  In the submitted VA Form 21-8940, the Veteran explained that he suffered a severe injury at work in June 1996, for which he required surgery and hospitalization, that he returned to work after the first surgery, that he tried to return to work after the second surgery in February 1997, and that he was fired in March 1997.  He reported that he had then become suicidal and underwent a month of psychiatric hospitalization.  He said he had been unable to work since that time.  

The claims file contains a January 2000 letter signed by Dr. N., a physician at Charter Outpatient Services, informing that he was treating the Veteran for PTSD, and that the Veteran's condition was "very severe," manifested by "total incapacitating psychoneurotic symptoms, bordering on gross repudiation of reality with disturbed thoughts and behavioral processes associated with almost all daily activities to include fantasy, confusion, panic and explosions of aggressive energy, resulting in profound retreat from mature behavior."  The examiner concluded that the Veteran was thus unable to obtain or retain employment, and that his condition was "total and permanent."  

The claims file also contains records of treatment at that facility confirming the noted ongoing care for PTSD.  Those records, dated from April 1997 to December 1999, variously document symptoms including a flat affect, angry mood, a guarded and suspicious and antisocial attitude, decreased energy, racing thoughts, anxiousness, restlessness, poor concentration, paranoia, impaired short-term memory, and impaired insight and judgment.

Upon a hearing before an RO Hearing Officer in January 2000, the Veteran testified to the effect that he did not like to leave the house due to his PTSD.  He further indicated that his nightmares were less frequent.  However, he was still suffering from sleeplessness.  He reported that his PTSD was aggravating his cancer, keeping him from working, and complicating his physical health.  The veteran asserted that he was totally disabled due to his service-connected PTSD.  

The Veteran's wife and two sisters also offered testimony in support of his claims.  One of the Veteran's sisters testified that the Veteran had not been able to work for the three years since he was fired by his job in Macon, Georgia.  The Veteran then testified that he had been injured on the job and lost the job, and that he had been unable to get another job.  The same sister opined that the Veteran was totally disabled by PTSD. She also testified that she was raising his youngest daughter because the Veteran was incapable of doing so himself.

At the hearing, the Veteran further testified that his private psychiatrist or counselor also said he was unable to work.  The Veteran explained that he could not cope with people and could not concentrate under pressure.  He added that he also had suicidal thoughts.  He reported taking psychiatric medication, but having persistent difficulty sleeping and daily thoughts or dreams of Vietnam.  

At the hearing, his wife testified that she had to do essentially everything for the Veteran, including raising his children from a previous marriage.  According to her, the Veteran was unable to control his anger, lacked an ability to show emotions, and suffered from sleeplessness.  She added he was emotionally absent and was unable to cope with life.  The Veteran's other sister testified that the veteran was completely unable to take care of his affairs.  More specifically, she testified that the sister who had testified earlier had expended thousands of dollars trying to get the Veteran assistance, including paying to keep their deceased mother's home so the Veteran and his family would have a place to live.

At the January 2000 hearing, regarding his history of cancer, the Veteran testified that he was first diagnosed with cancer around February 1998, with a skin cancer on the back of the head, and that thereafter in March 1998 he was diagnosed with a polyp on his duodenum that was cancerous, and hence was stomach cancer, which was treated surgically.  The Veteran further testified that he had another endoscopy in 1999 which revealed recurrence of the stomach cancer, which was treated with a Whipple procedure.  He added that only recently his doctor had informed him that he also had pancreatic cancer.   

In an April 2001 private psychiatric evaluation with the Peachtree Counseling Center, the Veteran complained of a significantly depressed mood, intermittent suicidal thoughts, crying spells, nightmares associated with violent events in Vietnam, and occasional daytime flashbacks of Vietnam stimulated by auditory or visual reminders such as a helicopter.  The examiner noted the Veteran's reported wartime experiences as well as a history of difficulties with alcohol use and abuse.  Alcohol use reportedly began in his teenage years and continued in service and post service, with significant difficulties following service and associated periods of belligerence and irritability.  He provided a history of marital difficulties with his second wife, who herself had psychiatric problems.  He reportedly stopped drinking in 1991, but psychiatric difficulties worsened after this.  He was noted to have lost his job following a severe leg fracture in 1996 with chronic pain difficulties thereafter.  Other noted Axis IV conditions included coronary artery disease; and cancer of the duodenum and pancreas diagnosed and treated surgically in 1998 with recurrence in 1999, then treated with a Whipple procedure.  Current medications included Oxycodone.  The examiner noted the Veteran was taking a considerable amount of pain medication, though without evidence of medication abuse.  

The April 2001 examiner observed that the Veteran was anxious with depressed mood, with thought content associated with Vietnam experiences.  The examiner also noted the Veteran's self-report of both considerable irritability and chronic pain.  The examiner diagnosed PTSD, major depression, and alcohol dependence in remission, and assigned a GAF of 50, with a highest score of 50 in the past year.  The examiner noted his own experience working with other veterans, his review of literature of PTSD, and his consideration of the Veteran's medical history as well as current symptoms of disability.  On the basis of all these considerations, the examiner concluded that the Veteran was 100-percent disabled due to his PTSD and unable to work.  The examiner added that the Veteran's more recent work injury and loss of work lent greater effect to his psychiatric impairment associated with his Vietnam experiences and his self-perception of vulnerability due to those Vietnam experiences.  

In September 2001, the Veteran presented before the undersigned Veterans Law Judge at a Travel Board hearing.  He then testified to continued sleeplessness and restlessness, among other symptoms of PTSD.  He continued to take several medications including for daily for pain and his physical ailments, as well as for his mental disorder.  

At a February 2004 private psychiatric evaluation with the Peachtree Counseling Center, by a psychiatrist who provided the above-detailed Peachtree evaluation of the Veteran in April 2001, the Veteran complained of sleep impairment with bad dreams and frequent awakenings, intrusive re-experiencing of Vietnam events, an unstable mood, reclusiveness, difficulty going out or being around people, and difficulties with attention and concentration.  He denied alcohol or drugs.  The examiner diagnosed PTSD and concluded that the Veteran's PTSD symptoms definitely impaired his functional capacity, including resulting in unemployability.  The examiner identified impairments including avoidance of activities, markedly diminished interest in activities, feelings of detachment and estrangement from others, sleep difficulty, and difficulty concentrating.  The examiner assigned a GAF of 50, which he noted was unchanged from the prior evaluation in April 2001.  The same psychiatrist sent a further letter in April 2004 reinforcing his opinion that the Veteran had PTSD as well as major depression, and that he was 100 percent disabled from these conditions.   

The claims file also contains a February 2004 letter from a staff VA physician apparently working with mental health services at the Atlanta VA Medical Center.  She informed that the Veteran was last employed in 1979, and that he is "unemployable and considered 100 % disabled secondary to the severity of his Posttraumatic Stress Disorder."  This letter is notably erroneous in listing the last date of employment at 1979, rather than the conceded date of 1997, though it is conceivable that this was merely a typographical error in the letter.  

Upon a VA psychiatric treatment evaluation in September 2005, the Veteran reported multiple current psychosocial stressors, including health problems, hurricane Katrina, events in Iraq, and an impending move of his daughter with his granddaughter to another city.   The Veteran complained of increased PTSD symptoms including nightmares, intrusive memories, flashbacks, irritability, disturbed sleep, agitation, and self-isolating and avoidant behavior.  Loss of perceived value in life and suicidal ideation without plan were also present.  The examiner assessed severe social and occupational impairment due to PTSD, unemployability, and total, permanent disability.  The examiner assessed PTSD and assigned a GAF score of 48.  

Upon  a VA psychiatric examination for compensation purposes in April 2007, including based on review of the claims file, the Veteran's history was noted to include considerable medical difficulties in approximately the past decade, inclusive of a crushed leg, knee difficulties with knee replacement in 2006, three cases of cancer including of the pancreas and duodenum requiring surgery with removal of portions of his stomach and intestines as well as his gall bladder, and diabetes mellitus type II for which he takes insulin daily.  Other noted disorders, in no particular order, included but were not limited to the following: degenerative joint disease and low back pain with radiculopathy, arthralgias, neuralgias, neuritis, benign prostatic hypertrophy status post surgical resection, traumatic arthropathy, weight loss, diarrhea, headaches, abnormal liver function with cellulitis/fatty liver, alcohol abuse in remission, coronary artery disease and essential hypertension, sleep apnea, and renal calculi.  However, the examiner noted that the Veteran's physical conditions were beyond the scope of the examination.  

At the examination, the Veteran reported a long history of alcohol use or abuse after service continuing until 1990, and asserted that he did not become significantly aware of his PTSD symptoms until after he became sober.  The Veteran provided a further history of erratic and antisocial behavior beginning approximately a year after he returned from Vietnam.  He further asserted that he attempted suicide immediately after his service discharge.  He reported again feeling depressed and suicidal in the 1996 to 1997 period following his leg surgery, but stopping himself and with his wife's assistance getting admitted for inpatient psychiatric treatment for two to three weeks.  He denied any further inpatient psychiatric treatment since that time.  The Veteran reported being evaluated by VA and being found to warrant intensive psychiatric treatment through a VA Posttraumatic Stress Disorder Core Team/Trauma Recovery Program (PCT/TRP), with an initial program evaluation in June 1997.  He expressed a belief that he could not work due to both physical reasons and due to PTSD.  He also expressed considerable difficulty with the ethical and moral actions of former employers, but the April 2007 examiner posited that the "vehemence and reactivity" with which he expressed these views reflected transference of reactiveness to his Vietnam experiences.  

The April 2007 examiner noted that those records of initial evaluation showed the Veteran suffered from recurrent violent outbursts, social isolation, sleep disturbance requiring medication, anxiousness around others, and recurring guilt about Vietnam War events.  The examiner further noted that recent treatment notes appeared consistent with the Veteran's self-report of symptoms, with sleep impairment resulting in awaking three to four times nightly, low energy and mood during the day, and poor concentration.  The examiner also found that treatment records did not show remission of the Veteran's PTSD.  The Veteran reported thinking about suicide but added that he would not act on it.  He also expressed significant pessimistic and hopeless thinking, as well as self-loathing.  He took multiple medications, for both anxiety and depression.  

The April 2007 examiner diagnosed both PTSD and major depression, and concluded that the Veteran's "social and occupational functioning [are] severely and completely compromised," emphasizing that the Veteran's PTSD had continued without remission.  The examiner elaborated that his PTSD was of such a severity that the Veteran had significant suspiciousness and mistrust of others, and could not tolerate work supervision or engage in normal social interactions.  This resulted in detachment even in his closest family interactions.  The examiner also emphasized that the Veteran's current levels of irritability, anger, frustration, and self-contempt rendered him incapable of work functioning, and would likely result in fear and ostracism by co-workers.  

The Board has carefully reviewed the evidentiary record and finds the evaluation by the most recent VA examiner for compensation purposes in April 2007 to be inadequate, based on that examiner's complete acceptance of the Veteran's reports of PTSD symptoms and at once essentially complete attribution of identified symptoms to the Veteran's PTSD, to the extent of concluding that the Veteran has had transference of PTSD symptoms of "vehemence and reactivity" to his former employer from his Vietnam experiences.  Such an assessment appears to completely discount the situational stressors well-documented in the record regarding the former employer, including the Veteran's incapacitating injury to the knee falling from a ladder at work, severe debilitation thereafter including chronic pain in the knee as well as pain in the low back, and that employer's refusal to accommodate the Veteran with part-time work he could manage after his surgery and physical rehabilitation from the work injury.  The examiner did not discuss whether such circumstances would produce a level of "vehemence and reactivity" against such a former employer in most persons wholly in the absence of any pre-existing or co-morbid PTSD, and did not explain the theory of transference of such symptoms from Vietnam experiences to the former employer.  Further, the examiner failed to address the impact of situational stressors in the past decade, including diagnosis and treatment for multiple cancers with invasive surgical procedures, fear of death and very real likelihood of foreshortened future related to such cancers, and difficulties the Veteran had in coping with many very real current physical conditions: debilitating injuries, chronic pain, chronic physiological disabilities inclusive of insulin-dependent diabetes and heart disease, and multiple cancers.  

By discounting or ignoring these and other situational stressors, including financial stressors and family stressors - all well-documented in the record - and by attributing essentially all the Veteran's self-reported mental symptoms to his PTSD, the examiner failed to provide a reasonable assessment of the Veteran's disability.  Notably regarding this failure to consider the impact of severe medical conditions on the Veteran's mental state, the April 2007 examiner merely stated, without explanation: "It is not within the purview of this psychological evaluation to evaluate medical conditions of the Veteran."

This failure becomes more apparent when noting the Veteran's markedly better psychological functioning shown in more recent treatment records.  June 2009 VA treatment records notably include a nursing note recording a depression screening that was entirely negative, despite noted ongoing pain rated at 8-out-of-10 intensity.  A psychological screening that month was also negative for more serious psychological symptoms, with coherent and goal-directed thought processes, no delusions or paranoia, hallucinations denied, and suicidal and homicidal ideation also then denied.  The notable differences in the Veteran's situation at that time were non-recurrence of the Veteran's cancers following treatment, and a much improved financial situation as a result of VA benefits.  Thus, the prior assessment of a severe and chronic, ongoing PTSD may well have been erroneous. 

In view of the foregoing, the case is REMANDED for the following action:

1.  Ask the Veteran to provide specific information as to any additional treatment or examination evidence not yet associated with the claims file, and afford him the opportunity to submit any additional information or evidence.  Thereafter, complete any indicated development, and associate any records and responses received with the claims file.  

2.  Thereafter, schedule the Veteran for examination by a VA psychiatrist other than the examiner who conducted the April 2007 VA examination, to determine the current nature and severity of his service-connected PTSD, and to address the nature and severity of his PTSD over the entire rating period beginning from May 6, 1997, which was the initial effective date of service connection.  The claims folder, including a copy of this Remand and any additional evidence obtained, must be made available to the examiner for review.  All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of any current PTSD.  These tests should include validity testing of the Veteran's responses.  The tests and studies performed, and their results, should be discussed in the examination report. 

The examiner should do the following:

a.  To the best of his or her ability, the examiner should address the nature and severity of the Veteran's PTSD over the entire rating period beginning from the May 6, 1997, effective date of service connection for PTSD.  Because the law requires the assignment of higher and/or lower ratings where clear variations in disability are shown, the examiner should identify and delineate any intervals of greater or lesser severity of his PTSD, and the bases of such findings.  All of the development instructions that follow should contribute to this assessment.  

b.  In order to adequately evaluated the Veteran's PTSD, the examiner must identify all psychiatric disabilities and physiological disabilities that have been present during the rating period from May 6, 1997, to the present, including all of the following and any others identified, as applicable: debilitating injuries or musculoskeletal disabilities including those affecting the left knee and low back, chronic pain conditions, chronic physiological disabilities inclusive of diabetes and heart disease, and multiple cancers and cancer surgeries and treatments as well as any cancer recurrence and residuals.  

c.  The examiner should distinguish, to the extent possible, PTSD from any non-PTSD symptomatology, such physiological pain and pain-related loss of endurance or strength or motivation, situational reactions including any situational depression or stress reactions, any personality disorders, and any other symptoms of physical disability distinct from strictly psychiatric disability.  For example, if the Veteran is relatively inactive due to his diabetes and knee and low back impairments and chronic pain and heart disease, and not due to psychiatric disability, this should be reflected in the report.  If he has depression or anxiety associated with sense of foreshortened future associated with the real possibility of death due to cancer or cancer recurrence, this should be noted.  If he has situational reactions due to family or financial stressor or unemployment or stressors associated with physical conditions rather than war-related stressors, this should be noted.  If he is self-isolating due to personality conflicts or situational reactions rather than PTSD or other psychiatric impairment, this should be noted.  Contrarily, if symptoms are present due to his PTSD, this should also be noted.  

d.  The examiner should reconcile, to the extent possible, the inconsistent statements presented in the file concerning the Veteran's symptoms of PTSD or his history of PTSD symptoms or treatment.  Past treatment and evaluation records should be reviewed, including those records documented in detail in the body of this remand.  

e.  The examiner should address past psychological assessments including in VA examinations.  In this regard, the examiner should note that the Board finds the April 2007 VA examiner's findings and conclusions inadequate due to that examiner's failure to recognize situation stressors in the prior decade, inclusive of diagnosis and treatment for multiple cancers with invasive surgical procedures, fear of death and hence real foreshortened future related to such cancers, and difficulties the Veteran had in coping with these very real current physical conditions: debilitating injuries, chronic pain, chronic physiological disabilities inclusive of diabetes and heart disease, and multiple cancers.  

f.  The examiner should also take note of the Veteran's reportedly prolonged "vehemence and reactivity" directed at his former employer, potentially related to the Veteran's severe, debilitating injury in the course of work for that former employer, severe chronic pain as a result of that injury, inability to completely rehabilitate from that injury, being fired by that former employer based on the resulting disability, and not being afforded a job with that former employer that could accommodate his more limited capacities resulting from that work injury.  All of these circumstances are amply documented in the record, and should be considered by the examiner as to whether they adversely affect the Veteran's mental outlook, as contrasted with the impact of past stressors associated with PTSD.  

g.  The examiner should also note that the Board has substantially rejected the April 2007 VA examination findings based in part on that examiner's failure adequately to consider findings upon past treatment records and failure to consider the veracity or absence of veracity or accuracy/inaccuracy of the Veteran's statements and presentations and responses upon testing.  The Board would appreciate tests and other efforts to verify the veracity of responses and the veracity of displays of functioning or dysfunction upon examination.  

h.  To whatever extent the Veteran's complaints of symptoms or impairment in functioning associated with PTSD are inconsistent with or unexplainable by objective findings, the examiner should explain any resulting conclusions as to the actual level of psychiatric impairment due to PTSD, and actual level of work impairment or functional impairment due to PTSD, and address the extent to which disability complained-of by the Veteran is supportable by the medical evidence.  Again, the examiner should take care to distinguish the level of psychiatric impairment due to PTSD, over the entire rating period from May 6, 1997, up to the present time, from impairments over that period due to other psychological causes, due to any personality disorders, due to other physical ailments, due to any malingering for secondary gain, or due to other causes.  

i.  As to the Veteran's capacity to work, consider his past employment and other possible causes - including work-related injury in 1997, chronic pain, other chronic illnesses, and multiple cancers and their treatment - for lost work.  Address the degree to which PTSD precludes and has precluded employment, versus other factors affecting his employment status, over the entire rating period from May 6, 1997, up to the present time.

j.  Provide a rationale based on consideration of the evidence of record for all opinions given.  If any question cannot be answered without resorting to pure speculation, the examiner should so state, and explain why this is so.

3.  Thereafter, the issue of what initial ratings are warranted for the Veteran's service-connected PTSD should be readjudicated by the RO or AMC.  Because this is an initial rating claim, all PTSD initial ratings should be reviewed, beginning from the May 6, 1997, effective date of service connection for PTSD, with due consideration of the appropriateness of any staged ratings, as required by Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Because the Board has substantially rejected the April 2007 VA examination findings upon which the assigned 100 percent rating effective from April 2, 2007, was based, that rating should be revisited by the RO or AMC, based on more reliable evidence within the newly developed record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


